Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 1 of 18 Page ID #:210




  1

  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9
                          CENTRAL DISTRICT OF CALIFORNIA
 10

 11   THOMAS MARK STAFFORD and               Case No. 2:20-cv-02472-ODW (GJS)
      MARY STAFFORD,
 12                                          [PROPOSED] STIPULATED
                                             PROTECTIVE ORDER
 13             Plaintiffs,

 14        v.
 15
      ALKERMES, Inc.; ALKERMES, PLC;
 16   ALKERMES PHARMA IRELAND Ltd;
 17   ALKERMES CONTROLLED
      THERAPEUTICS, INC. THE CAMDEN
 18   CENTER, INC.; AND DOES 1
 19   THROUGH 100,
                Defendants.
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                         1
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 2 of 18 Page ID #:211




  1   1.    PURPOSES AND LIMITATIONS
  2         Disclosure and discovery activity in this action are likely to involve production
  3   of confidential, proprietary, or private information for which special protection from
  4   public disclosure and from use for any purpose other than prosecuting this litigation
  5   may be warranted. Accordingly, the parties hereby stipulate to and petition the court
  6   to enter the following Stipulated Protective Order. The parties acknowledge that this
  7   Order does not confer blanket protections on all disclosures or responses to discovery
  8   and that the protection it affords from public disclosure and use extends only to the
  9   limited information or items that are entitled to confidential treatment under the
 10   applicable legal principles. The parties further acknowledge, as set forth in Section
 11   12.3, below, that this Stipulated Protective Order does not entitle them to file
 12   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
 13   that must be followed and the standards that will be applied when a party seeks
 14   permission from the court to file material under seal.
 15         A. Good Cause Statement
 16         This is a product liability action concerning Vivitrol® (naltrexone for extended-
 17   release injectable suspension), a pharmaceutical product that was approved by the
 18   U.S. Food & Drug Administration (“FDA”) for the prevention of relapse to opioid
 19   dependence, following opioid detoxification and when used as part of a
 20   comprehensive management program that includes psychosocial support. This action
 21   will necessarily involve the production of medical records concerning substance abuse
 22   treatment and mental health, in addition to proprietary and confidential business
 23   information. This action is likely to involve trade secrets, customer and pricing lists
 24   and other valuable research, development, commercial, financial, technical and/or
 25   proprietary information for which special protection from public disclosure and from
 26   use for any purpose other than prosecution of this action is warranted. Such
 27   confidential and proprietary materials and information consist of, among other things,
 28   confidential business or financial information, information regarding confidential

                                                2
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 3 of 18 Page ID #:212




  1   business practices, or other confidential research, development, or commercial
  2   information (including information implicating privacy rights of third parties),
  3   information otherwise generally unavailable to the public, or which may be privileged
  4   or otherwise protected from disclosure under state or federal statutes, court rules, case
  5   decisions, or common law. Accordingly, to expedite the flow of information, to
  6   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
  7   to adequately protect information the parties are entitled to keep confidential, to
  8   ensure that the parties are permitted reasonable necessary uses of such material in
  9   preparation for and in the conduct of trial, to address their handling at the end of the
 10   litigation, and serve the ends of justice, a protective order for such information is
 11   justified in this matter. It is the intent of the parties that information will not be
 12   designated as confidential for tactical reasons and that nothing be so designated
 13   without a good faith belief that it has been maintained in a confidential, non-public
 14   manner, and there is good cause why it should not be part of the public record of this
 15   case.
 16           The parties agree and acknowledge that, for purposes of efficiency, documents,
 17   things, and electronically-stored information produced in this Action may also be
 18   used, subject to the same limitations and protections set forth herein, in Tobin v.
 19   Alkermes, Inc., et al., Case No. 20-794, filed March 20, 2020 and currently pending in
 20   Massachusetts Superior Court, Middlesex County.
 21           B. Acknowledgement of Procedure for Filing Under Seal
 22           The parties further acknowledge, as set forth in Section 12.3, below, that this
 23   Stipulated Protective Order does not entitle them to file confidential information under
 24   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
 25   standards that will be applied when a party seeks permission from the court to file
 26   material under seal.
 27           There is a strong presumption that the public has a right of access to judicial
 28   proceedings and records in civil cases. In connection with non-dispositive motions,

                                                 3
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 4 of 18 Page ID #:213




  1   good cause must be shown to support a filing under seal. See Kamakana v. City and
  2   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  3   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
  4   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
  5   cause showing), and a specific showing of good cause or compelling reasons with
  6   proper evidentiary support and legal justification, must be made with respect to
  7   Protected Material that a party seeks to file under seal. The parties’ mere designation
  8   of Disclosure or Discovery Material as CONFIDENTIAL or HIGHLY
  9   CONFIDENTIAL does not—without the submission of competent evidence by
 10   declaration, establishing that the material sought to be filed under seal qualifies as
 11   confidential, privileged, or otherwise protectable—constitute good cause.
 12         Further, if a party requests sealing related to a dispositive motion or trial, then
 13   compelling reasons, not only good cause, for the sealing must be shown, and the relief
 14   sought shall be narrowly tailored to serve the specific interest to be protected. See
 15   Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each
 16   item or type of information, document, or thing sought to be filed or introduced under
 17   seal in connection with a dispositive motion or trial, the party seeking protection must
 18   articulate compelling reasons, supported by specific facts and legal justification, for
 19   the requested sealing order. Again, competent evidence supporting the application to
 20   file documents under seal must be provided by declaration.
 21         Any document that is not confidential, privileged, or otherwise protectable in its
 22   entirety will not be filed under seal if the confidential portions can be redacted. If
 23   documents can be redacted, then a redacted version for public viewing, omitting only
 24   the confidential, privileged, or otherwise protectable portions of the document, shall
 25   be filed. Any application that seeks to file documents under seal in their entirety
 26   should include an explanation of why redaction is not feasible.
 27   2.    DEFINITIONS
 28         2.1    Action: The above-captioned action.

                                                4
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 5 of 18 Page ID #:214




  1         2.2    Challenging Party: a Party or Non-Party that challenges the designation
  2   of information or items under this Order.
  3         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  4   how it is generated, stored or maintained) or tangible things that qualify for protection
  5   under Federal Rule of Civil Procedure 26(c).
  6         2.4    Counsel (without qualifier): Outside Counsel of Record and House
  7   Counsel (as well as their support staff).
  8         2.55 Designating Party: a Party or Non-Party that designates information or
  9   items that it produces in disclosures or in responses to discovery as
 10   “CONFIDENTIAL.”
 11         2.6    Disclosure or Discovery Material: all items or information, regardless of
 12   the medium or manner in which it is generated, stored, or maintained (including,
 13   among other things, testimony, transcripts, and tangible things), that are produced or
 14   generated in disclosures or responses to discovery in this matter.
 15         2.7    Expert: a person with specialized knowledge or experience in a matter
 16   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 17   expert witness or as a consultant in this action.
 18         2.8    “HIGHLY CONFIDENTIAL” Information or Items: extremely sensitive
 19   “Confidential Information or Items,” disclosure of which to another Party or Non-
 20   Party would create a substantial risk of serious harm that could not be avoided by less
 21   restrictive means.
 22         2.9    House Counsel: attorneys who are employees of a party to this action.
 23   House Counsel does not include Outside Counsel of Record or any other outside
 24   counsel.
 25         2.10 Non-Party: any natural person, partnership, corporation, association, or
 26   other legal entity not named as a Party to this action.
 27         2.11 Outside Counsel of Record: attorneys who are not employees of a party
 28   to this action but are retained to represent or advise a party to this action and have

                                                  5
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 6 of 18 Page ID #:215




  1   appeared in this action on behalf of that party or are affiliated with a law firm which
  2   has appeared on behalf of that party.
  3         2.12 Party: any party to this action, including all of its officers, directors,
  4   employees, consultants, retained experts, and Outside Counsel of Record (and their
  5   support staffs).
  6         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  7   Discovery Material in this action.
  8         2.14 Professional Vendors: persons or entities that provide litigation support
  9   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 11   and their employees and subcontractors.
 12         2.15 Protected Material: any Disclosure or Discovery Material that is
 13   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
 14         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 15   from a Producing Party.
 16   3.    SCOPE
 17         The protections conferred by this Stipulated Protective Order cover not only
 18   Protected Material (as defined above), but also (1) any information copied or extracted
 19   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 20   Protected Material; and (3) any testimony, conversations, or presentations by Parties
 21   or their Counsel that might reveal Protected Material. However, the protections
 22   conferred by this Stipulated Protective Order do not cover the following information:
 23   (a) any information that is in the public domain at the time of disclosure to a
 24   Receiving Party or becomes part of the public domain after its disclosure to a
 25   Receiving Party as a result of publication not involving a violation of this Order,
 26   including becoming part of the public record through trial or otherwise; and (b) any
 27   information known to the Receiving Party prior to the disclosure or obtained by the
 28   Receiving Party after the disclosure from a source who obtained the information

                                                6
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 7 of 18 Page ID #:216




  1   lawfully and under no obligation of confidentiality to the Designating Party. Any use
  2   of Protected Material at trial shall be governed by a separate agreement or order.
  3            Plaintiff filed this Action against Defendant on February 3, 2020. By doing so,
  4   it placed Decedent’s medical condition at issue. Pursuant to a request by counsel for
  5   Defendant, Plaintiff’s counsel provided Decedent’s medical records to defense
  6   counsel. In the spirit of cooperation, Defendant agreed to keep Decedent’s medical
  7   records produced prior to the entry of this Order confidential and further agrees that
  8   the same shall be subject to the protections afforded by this Order, as entered by the
  9   Court.
 10            The parties acknowledge that Alkermes, Inc. is under an obligation to report
 11   qualifying adverse events concerning Vivitrol® to the U.S. Food and Drug
 12   Administration (“FDA”) and agree that this Stipulated Protective Order shall not
 13   preclude or impede the ability or duty to report qualifying adverse events to the FDA.
 14   Consistent with 45 C.F.R. § 164.512(b)(1)(iii), the parties expressly authorize and
 15   consent to the use of medical records, including but not limited to the disclosure
 16   and/or transmission of psychological, mental health, and/or substance abuse records,
 17   in discharging its duties and obligations.
 18   4.       DURATION
 19            FINAL DISPOSITION of the action is defined as the conclusion of any
 20   appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
 21   has run. Except as set forth below, the terms of this protective order apply through
 22   FINAL DISPOSITION of the action. The parties may stipulate that they will be
 23   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
 24   but will have to file a separate action for enforcement of the agreement once all
 25   proceedings in this case are complete.
 26            Once a case proceeds to trial, information that was designated as
 27   CONFIDENTIAL, HIGHLY CONFIDENTIAL, or maintained pursuant to this
 28   protective order used or introduced as an exhibit at trial becomes public and will be

                                                   7
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 8 of 18 Page ID #:217




  1   presumptively available to all members of the public, including the press, unless
  2   compelling reasons supported by specific factual findings to proceed otherwise are
  3   made to the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
  4   (distinguishing “good cause” showing for sealing documents produced in discovery
  5   from “compelling reasons” standard when merits-related documents are part of court
  6   record). Accordingly, for such materials, the terms of this protective order do not
  7   extend beyond the commencement of the trial. Any use of Protected Material at trial
  8   shall be governed by a separate agreement or order.
  9   5.    DESIGNATING PROTECTED MATERIAL
 10         5.1      Exercise of Restraint and Care in Designating Material for Protection.
 11         Each Party or Non-Party that designates information or items for protection
 12   under this Order must take care to limit any such designation to specific material that
 13   qualifies under the appropriate standards. The Designating Party must designate for
 14   protection only those parts of material, documents, items, or oral or written
 15   communications that qualify – so that other portions of the material, documents,
 16   items, or communications for which protection is not warranted are not swept
 17   unjustifiably within the ambit of this Order.
 18         If it comes to a Designating Party’s attention that information or items that it
 19   designated for protection do not qualify for protection, that Designating Party must
 20   promptly notify all other Parties that it is withdrawing the mistaken designation.
 21         5.2      Manner and Timing of Designations. Except as otherwise provided in
 22   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 23   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 24   under this Order must be clearly so designated before the material is disclosed or
 25   produced.
 26         Designation in conformity with this Order requires:
 27               (a) for information in documentary form (e.g., paper or electronic
 28   documents, but excluding transcripts of depositions or other pretrial or trial

                                                8
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 9 of 18 Page ID #:218




  1   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
  2   “HIGHLY CONFIDENTIAL” to each page that contains protected material. If only a
  3   portion or portions of the material on a page qualifies for protection, the Producing
  4   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  5   markings in the margins).
  6         A Party or Non-Party that makes original documents or materials available for
  7   inspection need not designate them for protection until after the inspecting Party has
  8   indicated which material it would like copied and produced. During the inspection and
  9   before the designation, all of the material made available for inspection shall be
 10   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
 11   it wants copied and produced, the Producing Party must determine which documents,
 12   or portions thereof, qualify for protection under this Order. Then, before producing the
 13   specified documents, the Producing Party must affix the “CONFIDENTIAL” or
 14   “HIGHLY CONFIDENTIAL” legend to each page that contains Protected Material. If
 15   only a portion or portions of the material on a page qualifies for protection, the
 16   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 17   appropriate markings in the margins).
 18             (b) for testimony given in deposition or in other pretrial or trial proceedings,
 19   that the Designating Party either (a) identify on the record, before the close of the
 20   deposition, hearing, or other proceeding, all protected testimony, or (b) identify in
 21   writing within 10 calendar days of receipt of the certified transcript of the deposition,
 22   hearing, or other proceeding, all protected testimony.
 23             (c) for information produced in some form other than documentary and for
 24   any other tangible items, that the Producing Party affix in a prominent place on the
 25   exterior of the container or containers in which the information or item is stored the
 26   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” If only a portion or
 27   portions of the information or item warrant protection, the Producing Party, to the
 28   extent practicable, shall identify the protected portion(s).

                                                9
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 10 of 18 Page ID #:219




  1         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  2   failure to designate qualified information or items does not, standing alone, waive the
  3   Designating Party’s right to secure protection under this Order for such material.
  4   Upon timely correction of a designation, the Receiving Party must make reasonable
  5   efforts to assure that the material is treated in accordance with the provisions of this
  6   Order.
  7   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  8         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  9   designation of confidentiality at any time that is consistent with the Court’s
 10   Scheduling Order.
 11         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 12   resolution process under Local Rule 37.1, et seq.
 13         6.3.   The burden of persuasion in any such challenge proceeding shall be on
 14   the Designating Party. Unless the Designating Party has waived or withdrawn the
 15   confidentiality designation, all parties shall continue to afford the material in question
 16   the level of protection to which it is entitled under the Producing Party’s designation
 17   until the Court rules on the challenge.
 18   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 19         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 20   disclosed or produced by another Party or by a Non-Party in connection with this case
 21   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
 22   Material may be disclosed only to the categories of persons and under the conditions
 23   described in this Order. When the litigation has been terminated, a Receiving Party
 24   must comply with the provisions of section 13 below (FINAL DISPOSITION).
 25         Protected Material must be stored and maintained by a Receiving Party at a
 26   location and in a secure manner that ensures that access is limited to the persons
 27   authorized under this Order.
 28         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless

                                                10
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 11 of 18 Page ID #:220




  1   otherwise ordered by the Court or permitted in writing by the Designating Party, a
  2   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
  3   only to:
  4              (a) the Receiving Party’s Outside Counsel of Record in this action, as well
  5   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
  6   disclose the information for this litigation;
  7              (b) the officers, directors, and employees (including House Counsel) of the
  8   Receiving Party to whom disclosure is reasonably necessary for this litigation;
  9              (c) Experts (as defined in this Order) of the Receiving Party to whom
 10   disclosure is reasonably necessary for this litigation and who have signed the
 11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 12              (d) the court and its personnel;
 13              (e) court reporters and their staff;
 14              (f) professional jury or trial consultants, mock jurors, and Professional
 15   Vendors to whom disclosure is reasonably necessary for this litigation and who have
 16   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 17              (g) the author or recipient of a document containing the information or a
 18   custodian or other person who otherwise possessed or knew the information;
 19              (h) during their depositions, witnesses, and attorneys for witnesses, in the
 20   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 21   requests that the witness sign the form attached as Exhibit A hereto; and (2) the
 22   deponent, witness and attorneys for the witness will not be permitted to keep any
 23   confidential information, unless otherwise agreed by the Designating Party or ordered
 24   by the court. Pages of transcribed deposition testimony or exhibits to depositions that
 25   reveal Protected Material may be separately bound by the court reporter and may not
 26   be disclosed to anyone except as permitted under this Stipulated Protective Order; and
 27              (i) any mediator or settlement officer, and their supporting personnel,
 28   mutually agreed upon by any of the parties engaged in settlement discussions.

                                                 11
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 12 of 18 Page ID #:221




  1             7.3       Disclosure of “HIGHLY CONFIDENTIAL” Information or Items.
  2   Unless otherwise ordered by the Court or permitted in writing by the Designating
  3   Party, a Receiving Party may disclose any information or item designed as “HIGHLY
  4   CONFIDENTIAL” only to:
  5             (a) the Receiving Party’s Outside Counsel of Record in this action, as well
  6   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
  7   disclose the information for this litigation;
  8             (b) House Counsel of the Receiving Party to whom disclosure is reasonably
  9   necessary for this litigation;
 10             (c) Experts (as defined in this Order) of the Receiving Party to whom
 11   disclosure is reasonably necessary for this litigation and who have signed the
 12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 13             (d) the Court and its personnel;
 14             (e) court reporters and their staff to whom disclosure is reasonably
 15   necessary for this litigation and who have signed the “Acknowledgment and
 16   Agreement to Be Bound” (Exhibit A); and
 17             (f) the author or recipient of a document containing the information or a
 18   custodian or other person who otherwise possessed or knew the information.
 19   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 20   OTHER LITIGATION
 21         If a Party is served with a subpoena or a court order issued in other litigation
 22   that compels disclosure of any information or items designated in this action as
 23   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” that Party must:
 24             (a) promptly notify in writing the Designating Party. Such notification shall
 25   include a copy of the subpoena or court order;
 26             (b) promptly notify in writing the party who caused the subpoena or order to
 27   issue in the other litigation that some or all of the material covered by the subpoena or
 28   order is subject to this Protective Order. Such notification shall include a copy of this

                                                12
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 13 of 18 Page ID #:222




  1   Stipulated Protective Order; and
  2            (c) cooperate with respect to all reasonable procedures sought to be pursued
  3   by the Designating Party whose Protected Material may be affected.
  4         If the Designating Party timely seeks a protective order, the Party served with
  5   the subpoena or court order shall not produce any information designated in this
  6   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a
  7   determination by the Court from which the subpoena or order issued, unless the Party
  8   has obtained the Designating Party’s permission in writing. The Designating Party
  9   shall bear the burden and expense of seeking protection in that Court of its
 10   confidential material and nothing in these provisions should be construed as
 11   authorizing or encouraging a Receiving Party in this action to disobey a lawful
 12   directive from another court.
 13   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 14         IN THIS LITIGATION
 15            (a) The terms of this Order are applicable to information produced by a
 16   Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
 17   CONFIDENTIAL.” Such information produced by Non-Parties in connection with
 18   this litigation is protected by the remedies and relief provided by this Order. Nothing
 19   in these provisions should be construed as prohibiting a Non-Party from seeking
 20   additional protections.
 21            (b) In the event that a Party is required, by a valid discovery request, to
 22   produce a Non-Party’s confidential information in its possession, and the Party is
 23   subject to an agreement with the Non-Party not to produce the Non-Party’s
 24   confidential information, then the Party shall:
 25                (1) promptly notify in writing the Requesting Party and the Non-Party
 26   that some or all of the information requested is subject to a confidentiality agreement
 27   with a Non-Party;
 28                (2) promptly provide the Non-Party with a copy of the Stipulated

                                               13
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 14 of 18 Page ID #:223




  1   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
  2   specific description of the information requested; and
  3                  (3) make the information requested available for inspection by the Non-
  4   Party.
  5               (c) If the Non-Party fails to object or seek a protective order from this Court
  6   within 14 days of receiving the notice and accompanying information, the Receiving
  7   Party may produce the Non-Party’s confidential information responsive to the
  8   discovery request. If the Non-Party timely seeks a protective order, the Receiving
  9   Party shall not produce any information in its possession or control that is subject to
 10   the confidentiality agreement with the Non-Party before a determination by the Court.
 11   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 12   of seeking protection in this court of its Protected Material.
 13   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 14            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 15   Protected Material to any person or in any circumstance not authorized under this
 16   Stipulated Protective Order, the Receiving Party must promptly (a) notify in writing
 17   the Designating Party of the unauthorized disclosures, (b) use its best efforts to
 18   retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 19   persons to whom unauthorized disclosures were made of all the terms of this Order,
 20   and (d) request such person or persons to execute the “Acknowledgment and
 21   Agreement to Be Bound” that is attached hereto as Exhibit A.
 22            If a data breach occurs or a Receiving Party reasonably believes a breach may
 23   have occurred, Receiving Party shall immediately report such incident to the
 24   Designating Party in writing, describe the Confidential or Highly Confidential
 25   Information accessed without authorization, and use best efforts to return to the
 26   Designating Party Confidential or Highly Confidential Information copied or
 27   removed. In such event, the Receiving Party shall immediately take such actions as
 28   Designating Party shall request in good faith to remediate the breach, to preclude further

                                                 14
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 15 of 18 Page ID #:224




  1   breaches, and to address publicity regarding the breach, and in any event take such
  2   actions as are required by applicable laws, including privacy laws. After notification,
  3   the Receiving Party shall keep the Designating Party informed of remediation efforts.
  4   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  5         PROTECTED MATERIAL
  6         When a Producing Party gives notice to Receiving Parties that certain
  7   inadvertently produced material is subject to a claim of privilege or other protection,
  8   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  9   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 10   may be established in an e-discovery order that provides for production without prior
 11   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 12   parties reach an agreement on the effect of disclosure of a communication or
 13   information covered by the attorney-client privilege or work product protection, the
 14   parties may incorporate their agreement in the stipulated protective order submitted to
 15   the Court.
 16   12.   MISCELLANEOUS
 17         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 18   person to seek its modification by the Court in the future.
 19         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 20   Protective Order no Party waives any right it otherwise would have to object to
 21   disclosing or producing any information or item on any ground not addressed in this
 22   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 23   ground to use in evidence of any of the material covered by this Protective Order.
 24         12.3 Filing Protected Material. Without written permission from the
 25   Designating Party or a court order secured after appropriate notice to all interested
 26   persons, a Party may not file in the public record in this action any Protected Material.
 27   A Party that seeks to file under seal any Protected Material must comply with Civil
 28   Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court

                                               15
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 16 of 18 Page ID #:225




  1   order authorizing the sealing of the specific Protected Material at issue. Pursuant to
  2   Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that
  3   the Protected Material at issue is privileged, protectable as a trade secret, or otherwise
  4   entitled to protection under the law. If a Receiving Party’s request to file Protected
  5   Material under seal pursuant to Civil Local Rule 79-5 is denied by the Court, then the
  6   Receiving Party may file the information in the public record pursuant to Civil Local
  7   Rule 79-5 unless otherwise instructed by the Court.
  8   13.   FINAL DISPOSITION
  9         After the final disposition of this Action, as defined in paragraph 4, within 60
 10   calendar days of a written request by the Designating Party, each Receiving Party
 11   must return all Protected Material to the Producing Party or destroy such material. As
 12   used in this subdivision, “all Protected Material” includes all copies, abstracts,
 13   compilations, summaries, and any other format reproducing or capturing any of the
 14   Protected Material. Whether the Protected Material is returned or destroyed, the
 15   Receiving Party must submit a written certification to the Producing Party (and, if not
 16   the same person or entity, to the Designating Party) by the 60 day deadline that
 17   (1) identifies (by category, where appropriate) all the Protected Material that was
 18   returned or destroyed and (2) affirms that the Receiving Party has not retained any
 19   copies, abstracts, compilations, summaries or any other format reproducing or
 20   capturing any of the Protected Material.
 21

 22   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 23
                 August 6, 2020             /s/ Fabrice N. Vincen
 24   DATED: ________________________ ___________________________________
                                      Attorneys for Plaintiffs
 25

 26
                                                         /s/ Alexander A. Guney
 27             August 6, 2020
      DATED: ______________________            _____________________________________
                                                 Attorneys for Defendant Alkermes, Inc.
 28

                                                 16
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 17 of 18 Page ID #:226




  1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  2

  3   DATED: August 21, 2020
  4

  5

  6   ___________________________________
  7
      GAIL J. STANDISH
      UNITED STATES MAGISTRATE JUDGE
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                         17
Case 2:20-cv-02472-ODW-GJS Document 17 Filed 08/21/20 Page 18 of 18 Page ID #:227




  1
                                             EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  2
      I, _____________________________ [print or type full name], of
  3
      _________________ [print or type full address], declare under penalty of perjury
  4
      under the laws of the State of California that I have read in its entirety and understand
  5
      the Stipulated Protective Order that was issued by the United States District Court for
  6
      the Central District of California on [DATE] in the case of Thomas Mark Stafford, et
  7
      al. v. Alkermes, Inc., et al., Case No. 20-cv-02472 ODW (GJS). I agree to comply
  8
      with and to be bound by all the terms of this Stipulated Protective Order and I
  9
      understand and acknowledge that failure to so comply could expose me to sanctions
 10
      and punishment in the nature of contempt. I solemnly promise that I will not disclose
 11
      in any manner any information or item that is subject to this Stipulated Protective
 12
      Order to any person or entity except in strict compliance with the provisions of this
 13
      Order.
 14
            I further agree to submit to the jurisdiction of the United States District Court
 15
      for the Central District of California for the purpose of enforcing the terms of this
 16
      Stipulated Protective Order, even if such enforcement proceedings occur after
 17
      termination of this action.
 18
            I hereby appoint __________________________ [print or type full name] of
 19
      _______________________________________ [print or type full address and
 20
      telephone number] as my California agent for service of process in connection with
 21
      this action or any proceedings related to enforcement of this Order.
 22
      Date: ______________________________________
 23

 24   City and State where sworn and signed: _________________________________
 25
      Printed name: _______________________________
 26

 27   Signature: _______________________________
 28

                                                1
